The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AU 729595.
	The Examiner notes that this reference was cited in the parent application, for instance  in the rejection dated 1/29/21.
	AU teaches a polycarbonate composition as described on page 2, lines 10 and on.  This contains a polycarbonate A), a thermoplastic polymer B) and a graft polymer on a rubber.  This corresponds to each of the three required components (A), (C) and (B) respectively.  
	Of particular importance note lines 4 to 9 on page 3 which teaches a preferred oligomer content of less than .5 wt% for B) and less than .3 wt% for C) such that this meets the requirement that the oligomer content be less than 1%.
	This does not specify that the oligomer content is measured at an inj temperature of 230 oC using gas chromatography such that one could consider this as meaning that the oligomer limitation applies to any and all manners of measurement such that any manner of measuring the  oligomeric content is included.  Thus this will include oligomer components measured in the manner as claimed such that the requirement (5) is anticipated.  
	Particular attention is directed to Example 8 on page 19.  This includes 60 wt% polycarbonate A meeting the condition (1).  This includes a graft copolymer C1 of styrene and acrylonitrile onto 60 parts by weight of a polybutadiene.  This meets the condition (2) and, given the fact that there is 20 parts C1 in the composition, the amount of a rubbery polymer is 12 % meeting condition (4).  The total oligomer content of B1 is .5 such that this meets condition (5).  It also contains a copolymer B1 of styrene and acrylonitrile meeting claimed (3).  In this manner claim 1 is anticipated.
	For claim 2 see the working examples 2 and 4 which include 50 parts by weight of one type of polycarbonate.  Since the instant claims allow for a different polycarbon-ate by virtue of the term “comprising” this amount of A1 meets claim 2.  On the other hand note page 2 which teaches a preferred amount of polycarbonate of from 20 to 80 parts. The claimed range is completely embraced by the range in AU and encompasses half of the AU range such that, given this limited selection, the skilled artisan would have anticipated an amount within the claimed range.
	For claim 3 note that the amount of rubbery polymer noted supra, 12 w%, falls within this range.
	For all of these claims, the Examiner notes that the AU reference does not teach enhancing the plating property.  According to the claim language in this method claim, though, this step is met solely by setting the content of the oligomer to less that 1 wt%.  Since this content is anticipated by the AU reference, it follows that such enhancing will inherently be met by the AU reference. 

Claims 1 to 4 are rejected under 35 U.S.C. 103 as being unpatentable over AU 729595 in view of Platt et al.
	In the alternative to the rejection above the following rejection is being made.
	The Examiner relies on all of the points noted supra in this rejection as it applies to the composition components (A), (B) and (C) and points (1) to (4) and the enhanced plating property.
	While the AU reference does not disclose the temperature at which the oligomer content is injected into a gas chromatography, the bottom of page 6 to the top of page 7 refers to US 4,068,064 (Platt et al.) as teaching polymers having this low oligomeric content and processes for making.
	As can be seen in Platt et al., for instance column 5, line 7, the oligomer content is measured by gas chromatography but the temperature is not defined.  This suggests that the temperature at which it is measured is not critical to determining the oligomeric content.  From this the skilled artisan would have expected the oligomeric content in the AU reference to be comparable to that claimed such that, when considering the teach-ings in the AU reference with Platt et al., the skilled artisan would have expected the limitation of (5) to have been met.  
	The Examiner relies on that supra for claims 2 and 3.
	For claim 4, the Examiner notes that the AU reference is silent as to an acrylo-nitrile content with the exception of using B1 in the working examples which has a content of 28 wt% acrylonitrile.
	Again, note that the AU reference refers to Platt et al. as teaching useful poly-mers.  Column 2, lines 22 and 23 of Platt et al. teach that there can be from 5 to 75 parts acrylonitrile in the polymers therein.  Table 1 shows two such polymers (Ex. 16, 17).  As such that one having ordinary skill in the art would have found an acrylonitrile content in the polymers in AU of from 5 to 75 parts by weight to have been obvious, for instance having 32 or 35 wt% acrylonitrile, such that the skilled artisan would have found an amount within the range of 30 to 40 to have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.


Mgm
11/8/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765